OFFICE     OF     THE          ATTORNEY     GENERAL   OF   TEXAS

                                                   AUSTIN




Xonornblo Ronw              hrrl8oa,              JT., Mrrotor
Toxsr      Kmpartmmt          or       Publio      fhrel
cap       M8brY
Aurtin,       TOM,

D8rr      Sir8




quot8 trcm your letter




          th0 00nriot          a   ourrant         0r
          alent intefl8ityto                    OaUI@   death, andthe apptie8-
          tion 8od        oontinueno.             Of 8UOh Ourrent  through     tha
          body     df   ruoh     OOnliOt          Ufltllsuoh OOnViOt i8 4.84.”
Iionorablo?lOMr 68rri8On, Jr.,                               p8go        2




               m0        d8iOnd8nt NntiOCIOd by                              YOU    Ua8      OOINiOtOd         &III-
do? 8 8t8tUtO whirh tOVid*d thrt mOd0 O? lXOOUth¶  8hOuli
bo by hrn&, rod t E 0 8bOW Qubt8d 8rtiOl8 manly ohan~or
th* Wo of lxooutiom ?ror hrn&ng to sloetrooutioa.
          m0 court Oi Cd&B81                                      h9pO818 O? hX88                       itlm   p8rtO
Johnron, 258 5. 9. 473, 8r%dl
          '?h18 8ppliO8tiOil?Or dl8Oh8rm by W8J Of
     writ o? k8bo88  oo?pur 18 upon the @muad that thr
     rrrdlot do818r.8 th8t hi8 de&b 8h811 be by h8-0
     in(l,While th8                   808tOaOO             dO818rO8            that it 8h811
     k       by 8f8OtrOOUtiOa.              At tho tin of hi8 t?i81,
     undo?        tho     18~        o fth i8
                                            lt8to. the mode of oxeau-
     tloa whore tha dorth prnrltyx18 ordord ma                                                          by
    .ban&&.    By rot of tho Thlity-EighthLeglrlaturo,
     .S000ndCalled !k88lOn, the mod0 e? lWatloa  ~88
     ohangad to that of ll8otrOoutlon. So* oh8ptor
     51, AOt8 38th &I.,                          2d    C81106           b88.

                lmO          ~inO0              O?    tb         JhWY    W88       t0     dOOld         UP
     on tho (ul!t o? tho 8p?lloant,dnd whothor ho lhould
     be puniehod rt do8th or by oonilruamt in tho pan-
     lt8ntirry. That p8rt      ot the vrrdlrt u8ing tho
     Word8    ‘by h8n&l6 rtntild.84’   18 IOTp1U88130,      8nd
     in no 8oam      riti8todthe rordiot.    m8    moth& oi
     lX~OUtiO#l   WI   IlOtwithin th8 8OOp0 Of thr     JUFf’8
     ruthority, but 8t tha tiaI0the 1erdiOt        W88 ran-
     dorod U88 fix.& by 18w. ‘he obaP(toor the mode
     or lxaoutlen ?ror hanging to llsetrooutlOnwa8
     withinth8               8OOpO         Of    the 1ftgi818t$V8POWOr, 8IM3
     did not orfoad 888lnst the oonrtltutlonalprowl-
     8iOn PFOhibiting 8X pO8t ?aOtO lt@8i8tiOfL     Suoh
     ir the view lx p r o 88o
                            by dthe Supremo Court o? tho
     VIiitOd           $ht*8         8nd    tb6       OOUTt8 in 8WW81                        Of th0
     8t8tO8.
                .fll     &811Oy’8           CI80,          237     17. 9.   180,    35            %p.
     ct. 507, 59 L                    Ed. 905, the                 qUO8tiOn      hiOr@                  th8
     oourt        ua8 whether Malloy, who had ooarltted tho
     o??rara            of   surdor         iu 1910, at uhieh tlra the mob
     o flxooutioa                          by
                          h8n((ily,Urd who W88 Oonrlot-
                                 W88
     ed in 1912, uhan the soda of rxeoution Wa8 by
     oleotrooution, rhotid bo dirohrrpd. In tho opln-
     ion rodorrd                in 1915, th8 SuprOrtrCourt o? tho
Xonor8ble           Honr         mrrl8on,        Jr., pago 3


        Unit.&           mt.8,           8ftW     ?8+iOdn(     801pa9rWiOU8       8n-
        wunoam8nt8                 by thhrtloU?t, ~8.6 thl8 layu8@0:
                     w*kpro8804
                             with tho rrrloor ob~oation to
            lS88UtiO88           by hrB,
                                   8nd hopoiul th8t 808n8
        8l&t     k fowd ru kkly       life *in I 10~8 batbar-
        OUI YDIIU,~ 8lu Oovornor or Row fork broughtthe
        rub   l.t $0 th0 8ttontia Of tho &~i8f@tUr8 in
        188 c . A l#i#8iOll th8?.8?t,r 8p Obtod t0 (II-
        OOrt811   tho mO8t humno 8nd prrotP 081 wthod Of
        lnrllotly d88ul rontoasr      roportoilin ?8VOr O?
        ll8Ot~OUtlOE.       thi8 W88 rdoptod by th0 8t8tUt8
        e? 1888,   8lld, dth thr 8p~iot81 of tho ooWt8,
        h88 bOOa in OOStlllUOUB WO 81lhOO th8t tim0.      Ro
        x8rlu      1% 0. s. 436, 34 L. Rd. 519, 10 3up. ct.
        Rep. 936     ll9 If. 1. 569 7 L. R. A. 715, 16 Am;
        St. ltop.'859,24 1. X. 1.
                     g~I~luonood            by the rorulto la IlowTork,
            llo VeB
                  other 8t8t.r hto                 8dOptOd th8 88# modo
            iOr ill?liOtta(      do8th lib l8plt81 088.81 8&d, 88
            i8     001potiy kItOn,    th18 rO8rilt i8 th8 OOn8OqUOnt
            of     8 roll-goondod klio?      that  rl~otrooution 18
            120~   8yUim8~d    MI0 bun.    th8B  h8ll&6.
                 P            178 Y8rr. 549, 553, 52 L. R. A.
            620, 60 Ii. X.'ilOr St8tO v. Torm881, 75 1. t. L.
            739,     747,        69 Ati.    21L
                    ='%.I. 8t8tUtO -do?        OOll8ldOr8tiO& did BOt
            0h811g0   tho posalty--dorth--?or mUMOr, but only
            tho mode oi produola(l        thlr, todathor with
            lOti8i8    MnO88088i81       dot8118    in MS   Oat Of IUT-
            ?O-a-8.         mo     puBi.hrat UO8 BOt P BQro88Od, 8nd
            8omo a? tho OdiOU8        fO88UTO8    inaidont to tho old
            mothod wuo 8ktod.“’
                     ThO      t%lprUIO     COW8     Of   LOUl818a8   in   Stat0   t.    Pi@Jr’rO,
 200 La. 808, 9 30. (2d)                        42, rrldr
                 Wo  point mado by the dofond8nt th8t tho
            ?8iilm Of tho LIgi818tUrO to ineludo in A08 lb
Eonorablo Homo? 08rri8On, Jr.,                p8p        1,




     Oi 1940 8 88Vim l18U8a                 mU8t ll@Oo888?11y     fro0   th.
     808U8Od 18 wIthout BUit,                 bO88WO U. ham         81n8dy
     doBon8tr8todth8t tho 8t8tUt8                         do08 not
                                                                8??eOt   my
     8Ub8t8nti81       ri#It        oi   the     8rOU8Od      8dtOI8Olf,          th8t it
     18 pLU.1~ proooduml, 8?t@OtiB6Otiy DOB81 8&hi8-
     trrtiw       by ,ubrtitutin(l             th0    vthod      of    iUfliOtin&
     dO8$h by 8i8OtFOOUtlOn                  h     u8U      O? th0 rod0 O? in-
     fllrO1~       death by k8Hgily in o8pital 08808 8adB thoro-
     iCU0,      88 18 l8        III    OX 9088      f8080     1 8% m0 Otiyl??Wt
     th8t     8 88tin6 ti8UDO            would bBV0, I? 0110hrd boon
     p18006 irrtho Aot, wuld br to prorono 8nd 88~0 the
     old pmoduro   of OxOoutIoa by h8n&ry, whloh the do-
     fOBd8Bt  thOn        OOtid h-0  in818tOd Upoll bdn(    08RiOd
     Out by TiMdiO         Of tho tWB8  Of th8 8t8tUtO   it8eif.
     w88hilyfOJ v. Dowlin&, 1926, 92 ?18. 601, 109 So.
588, rad la Xx p8rto Br~wno, 1927, 93 Pl8. 332, 111
So. 518.
           Strom what        wo     h8rr
                                     it 18 lhar
                                           8816    that the
     dofond8Bt    o8nnot       bo    by hnglag 88 the law
                                      lxooutod
     whioh 8UthOrirtod tk8t uthod Of C48l'Tyi~Out the
     dorth pW8lty  h88 b00a rope8lOd    by the fAgi8htUre
     without 8 88V1~kd018u8O in thO 8tatUtO. HO 18 llOt
     lntltlod to bo di8o h rldr b0oru8r   ho rt8ndr valldly
     oonvIotO6 8nd ront8aro % to daath lnd oannot      legally
     OOa9181llO? tho d88th ponrlty klag laillotod by
     moan8 or llootrooutlon under a oon8tltutIonal8tat-
     ut0 pmvlding for that method or ~04 0      or lx o o utio n.
          V8vlng ro8ohod tho lonalu8lon that Aot 14, O?
     1940 18 8ppfiO8bl. 8Zhd OOli8titUtiOM~ 8lidth8t it8
     pIWi8iOB8        do not      dOpri+O     th0 IOl8tOI      Of 8nJr8Ub-
     8t8nti81      rl*t  that ho 8t8n68oondomnod
                            rnd                                         undu       8
     valid ooarlotlon 8nd nntoaoo  Of d08#,  thr                        puertlon
     8ri888   88 t0 tiethor OI              aOt   that
                                       9rOT181On iZbthe
     rantonoo   prmldlng for             the mad0
                                         lnfllatlnC:the   0r
     pea81ty by ban&d     mybo trertrd 88 rurplura6e  and,
     by OpOr8tIOu 0r 18~. the new method or oarrylng out
     the ponaltp by ll~otrooutlon may bo rubrtltutod In
     it8   pi800    Without th8 n80888ity Of thi8 dOU?t                    UWnd-
     lng tho 8ontoaor in thlt rorpoot or romrndlnd the
     0880 to the dirtriot oourt to have tho rontenor
     8MBdod 80 88 to oonfom with thr now law, Aot 14
     or 19w.
Honor8blo Honr Oarrl8on, Jr.,      DlrootOr,'p8ga 5


          ‘In the 08108 a? Woo Dlk      !?8UV.   Sata   8~6
    i!O?llrBd88  V. Strto, 8upX’8, who?0 tho dofOndMt8 hrd
    kOn     8OBtOae8d to 408th by h8   lng UB~O? the 18W,
     but b.fOrO   tho lXOOUtiOn8 8OU14 take 91800, 10618-
     i88iM ww p8888d WhiOh Oh8agOdBhO rod8 Of ia-
     tllotl~ tA8 dorth pomlty fro8 hwglng          to oloa-
     trOotit;on8&d 1Oth81    e8,    ro8~otiVo1y, tho Court
     rpwrOn$ly   lOa 8ido nd   th8t by Yr.   OpO?8tiO8  Of 18W
     tho a8w mthod    o? lXOOUtiOn m#     tho ~Og81 w8y t0
     oUry   Out the poB8lty    Without  msoadln~ tho 8OBtOBOO8,
     bOOIU80, Ln th0 tOmOr aa8a 18 dlreatad lXOOUtlM
     Ofth 888lLtUbOO9l-OBOUllO86     8nd in tho 18ttOr, On
     8p98@1, it 8tp1t     8ffltm8d tho dUdgl8at8.
          ”.   .   .

            'I8 st8tO v. bOwn, 8Upr8, thr dofond8nt ~88
     oonrlotid   of mu&u      In the flrrt 4 8 lo rnd 8on-
     tonood to 408th by h8a#ily, 88 pmr f do6 by the l8w
     in *??06t It th8t tb0.           8Ub8oqUontly,   the k618-
     18tUrO D88aad   8 8t8tUtr, whioh r~p08104 Outri&t,
     wlthouta 88~1~16018~88, th0 18~ protl6lng for tha
     In?lletlon of the do8th pea8lty by h8n(In&              Thr
     now 8Ot 8ubrtitut.d      th8 rothod of the lxooutlon by
     th0 8dItdni8tr8tiOn    Of lOth8i 688. The Attorney-
     0OnOr81 iii06 8 mtiOn to h8te the Oofhno.              am.&@-
     ld to OOnform with th8 BOW 18W. The oourt             rollowod
     tho ralo Of tho M811Oy 0880 and other 8UthOritie8
     thrroln elted 8nd ooaoluded th8t          88 the dafond8at
     W88 not 8ffMitOd ia 8lly Of hi8 8Ub8t8nti81           OOnlti-
     tUtioM1    or 8t8tUtOry    r-t8      and aI the ohawe we8
     pU?Oly pI'OOOdCW81,     nl8tiu 80101y 80 PM1 8diiIb
     i8tr8tiOns thOr0 V88 BO ?888On Why thh,B@W hW :
     rbould not l ply to 08808 pondlh( 88 UIO tlm8 t&o
     Oh8ngo not Pat0 8ffOOt. The Court thon oomlduod
     the quartion of crhO#Or or not it 8hould tmpa~o the
     rontrnoe in 8aoordanoo rdth th0 a8w law or rebpad
     tha oa8o to the 618trlot oowt for that purpom and
     oonoladod by 8rfitrily       the oonriotlaa of the 8ppO1-
     lant or aurdu     in tho rlrrt a0gr00        8nd tho lnillo-
     tion ot oapitrl puni8hmnt 8Bd 8Ot 88ide             the 8on-
     tmnom to 8UffOr drrtll by h8n&n&            md rrmndod WI0
     0880 to the trial ooutt        to  h8TO tho IaBtOBOO Im-
     god la looordanoo with tho prorbloa8 of th8 new
         .
           I. . .
Honor8Uo    Hour       Ourl8on,      Jr., 04.     4



            VItbo ln8t8nt MM       thr aoourod    ~88 8omtenoed
     to death and tha mod. of htllrtl~         thr penalty
     WI by h8wa(l, in rOOO?d8MO With th8 18W 88 it
     8Xi8t8d lt tb 8t tb I0. ml10 th0 8880 WI8 pOadin@,
     th0 8t8tO 8t8tUte Oh~IQh~     tho -thOd Of lX8OUti~
     to l~OOtl'OOUtiOIlboo-8 lfiOOtlVO. A8 thi8 II8Ul8W
     h8d rOtrO8~OtitO  OttOOt   8XOOUtiO~  by h8w     88
     8t8t86 in tho 8OlltOn8.di d no tlOllfO?m t0 th0 R8W
     m8thOd Of 1ntllOtla~ th8 do&h   pomlty.    %?I. V8rdiOt
     O? tho #lry tlndlrU tho d8t8lId8at 6IJilty 88 Oh8r68d,
     la uapuallfled rerdlet, 88 roll 88 the rentmoe      lm-
     pO81ll the d88th POMlty, UO?O hold t0 b8 +811d by
     thi8 8Ourt, 8Bd th. %Qwom              Wut       Ot tho United
     Strter      refured     to rotlor tho 0880. Rooutln( the
     prerent    trlid       doeth 8entonoo by bragI  tho do-
     tendant 18 not in oonformltr with the new law ro-
     gulrlnu the infl~ot~oa of the dorsh poarlty by oleo-
     trooutlon.     A8 th8 n8nnor of ue8utlng the death
     penalty by lleotrooutlon 18 more hurrae mad doe8
     UOt 8ffeOt 8ay rubrt8ntirr or 8Ub8teatl81 ri&ht Or
     tho dorend8nt. ho OfsMOt OMDtin or the rentenoe
     being 8mended-80 I8 t0 OOniOb 81th th8 prOvi8bdI8
     of Aot y of 1940."

              Supreme
            The     Oourt o? Louidrnr In Henry v. Reid,
201 La. 858, Mldl
                     Oarplmlmt OS the rel8trlI 18 that
           "The 818111
     for   uny yo8r8 under the prerlou8 18~ Of thlr
     State, it h88 been ourtmery to prowldo in tho
     Judpeot or rentonoo of 608th thr unnor or mod8 of
     looutlOm Of tho prl8OnU    (1. 0. death   by h8muln(o,
     and th8t th18 U88 8 88fe 8ad deiht0     VI8 Oi 08r’ry-
     1116out the law and 8bOUid hare boon to13:  olod.
            %ven li      be oonoeded th8t rtfpulrting In
                                it
     the   Judgment     aentonoe the manner end mode ot the
                           of
     exeoutlon of the death rrntenoe war the bett8r
     pr8otioe,    it 18 obrerred thrt the relatrix ha8 not
     polntrd to 8my 18W th8t 8hOW8, under tie f8Ot8 8nd
     oirouutsmoer     of thi8 088e, rhe 18 beiq~ deprived
     02 any legal right,    or 18 about to be lxeouted   in
     I mnner 8nd by I mean8 oontrrry to the 1~ a8 it
     Wi8t8 tOd8y. Her 8ttorney8 cnre mare o? the iaot
     thrt the Judgment 0r rentenoo w88 to be omrlod out
     looordin6 t0hw, 8t the time her 8ppe81 ~a8 fb811y
     pa88ed upon by thl8 Court rnd did not then r8iro thi8
     i88Ue.    Stete  'I.Henry',200 La. 875, 9 So. 2d 215.
I!onor8bloHmier Curlron, Jr., 98&e 7


          *Rarlne failed   to ahou that 8ha W(I8in ray
     my prejudload or w118m8wruiiy dtprlved   _ _ of any
     right, thr trlrl Judge   properly rerwea   to gent
     8 prolinln8~y lnjunotlon to rertrdn thr rherlrf
     and hi8 drputlor r-m thr porforarinoeof their
     dutler in oatryl~  out the rmtenoo 0s the oourt
     and the death rnrrrnt of the Oovemor.
          Vlth roteronoo to th8 oontentlon that     Aot
     x0. 14 Of i!&o 18 UnOOn8titUtiW8i   bO8U80    it 18
     80 lx pO8t raoto bar, it 18 8UffiOi8nt   to My that
     thl8 Court 9888*4 upon thir ldentloal quertlon
     ln the 0880 OS Sate 1. “larra, 200 La. 606, 9 30.
     :;,gi and held that the Aob~88 not unoon8tltu-
              ThOre8fter, the rooured rpplled to the
     Suprem; Court 0r ths United St8ter  for I nit      0s
     oertlomrl, nhloh ~88 denied on Ootobor 12, 19I.2.
     3~. State of Loulrlrru lx rel. Huxh Pl8rre t.
     I?On&ablr SUB Uou8ton  JOne8, tiloriiorOf i6ulilan8,
     63 5. Ct. 64, 67 Lans. Ch. 36."
          In view   0s   the foregoing   tuthorltlo8
                                                   18 the lt
opinion or thl8 department that when the defendant 18 rp-
prehended and returmd to Taxm8, he may br llrotrooutad.

                                         VUY   trUlY     JrOlW8

                                    ATTORNXY   bKNXRAL     OY TEXAS



                                                 .cm,                      .
                                    BY                                91
                                                . C. D8vi8, Jr.
                                                      A88iBtant